DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims filed on 3/17/2020 in relation to application 16/820,926.
The instant application claims benefit to PCT/IL2018/051054 (9/17/2018) and IL254635 with  a priority date of 9/18/2017.
The Pre-Grant publication # US20200215424 is published on 7/9/2020.
Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 appears to be reciting multiple free standing limbs.  The phrase  “a free standing coupling element disposed upright on a horizontal support surface” after the phrase “ .. during both lifting and lowering the second coupling element thereby facilitating ..  .. .. with respect to a free standing .. ”  is not making clear which free standing coupling element is indicated here.
Claim 2 for ’ a planar base’ in claim2 is not clear as to which coupling element is indicated there.
Claim 14 for ‘the base is separate from body portion” Is not clearly indicating which element the term ‘the base’ is referring  refers to.
Claim 20, though not an independent claim, is not clearly identifying a respective position and orientation of  “a third coupling element or a “base of a third coupling element” with respect to the first and second one.
The claims thereof are indefinite. Appropriate correction is needed.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Number US 2712444 A to Reed and further in view of US Patent Application Publication Number US 7874560 B1 Dean et al. (Dean).

Claim 1. Reed teaches a system comprising multiple coupling elements configured for single-handed coupling and single-handed de-coupling (Fig.10 elements 11), each coupling element comprising: 
a body portion defining an opening (fig.1-5 opening between terminals 13 and 14), and 
said body portion having an outer limb defining a hook member and (Fig.5,10  element 11 hook member ), the of a second being accessible to the respective hook member of a first suspended coupling element or vice versa; 
the coupling elements being configured so that mutual points of contact between the first and second coupling elements are maintained during both lifting and lowering the second coupling element thereby facilitating a one-handed intercoupling or decoupling operation with respect to a free standing coupling element disposed upright on a horizontal support surface (Fig.5 element 14).
Reed does not illustrate that the base of the couplings is configured to be free-standing,  and of any said body portion to be having an outer limb at least one slot formed in said limb. Dean, however, teaches the base of the couplings configured to be free-standing (Fig.3 elements 80 a,b,c, element  18),  and of any said body portion to be having an outer limb of at least one slot formed in said limb (Fig.6A element 72A, circular holes with notch or slot 70 in the limb 18 as a simple modification of previous product). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate base of couplings configured to be free-standing,  and of any said body portion to be having an outer limb of at least one slot formed in said limb, as taught by Dean into the couplings of Reed, in order to facilitate fine motor skills developments.
Reed again does not describe that the respective slot of a second initially free-standing coupling element being accessible to the respective hook member of a first suspended coupling element or vice versa. Dean, however, teaches a respective slot of an initially free-standing coupling element being accessible to the respective hook member of a first suspended coupling element or vice versa (Fig.3 element 70 slot accessible to the respective hook member). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to respective slot of a second initially free-standing coupling element being accessible to the respective hook member, as taught by Dean, into a first suspended coupling element or vice versa of Reed, so that the coupling joint could be flexible.
Claims 2-6 and claims 8-17  have additional features defined in dependent claims. They have been recited with slight constructional modifications or options of design that have no special technical effect. Hence not a patent eligible consideration.                  

Claim 2. Reed teaches the system according to claim 1, wherein the coupling element do not have a planar base and is dimensioned to be easily toppled from a free-standing orientation when the coupling element is tilted through an angle of more than 5 degree.
Dean, however, teaches the base of the couplings configured to be free-standing planar base  dimensioned to be easily toppled from a free-standing orientation when the coupling element is tilted through an angle of more than 5 degree (Fig.3 elements 80 b  room for the suspended coupling assembly to move laterally and tilted relative to the coupled element through certain small angle some angle).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate coupling element has a planar base and is dimensioned to be easily toppled from a free-standing orientation when the coupling element is tilted through an angle of more than 5 degree, as taught by Dean, into the coupling elements of Reed, so that relative angular movement could be achieved between the linking members.


Claim 3. Reed teaches the system according to claim 1, wherein the coupling element is rotationally balanced about a substantially vertically oriented center line (Fig. 10 rotation and balancing about a vertical line possible with rearranged handle element 18). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate coupling element has a planar base and is dimensioned to be easily toppled from a free-standing orientation when the coupling element is tilted through an angle of more than 5 degree, as taught by Dean, into the coupling elements of Reed, so that relative angular movement could be achieved between the linking members.

Claim 4. Reed teaches the system according to claim 3, but without apertures. Dean however teaches apertures wherein the slot is formed on a first side of the body portion and apertures are formed in an opposite side of the body portion to compensate for a reduction in mass on the first side caused by the opening (Fig. 6A apertures and slots on body portion where side arrangement could be designed accordingly). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate apertures wherein the slot is formed on a first side of the body portion and apertures are formed in an opposite side of the body portion to compensate for a reduction in mass on the first side caused by the opening, as taught by Dean, into the modified coupling elements of Reed, so that a balanced members could be conveniently operated. 
Claim 5. Reed teaches the system according to claim 3, wherein the opening is formed on a side of the body portion and the body portion on said side is weighted to compensate to compensate for a reduction in mass caused by the opening (col.1 lines 28-34 Game pieces in art are placed or stacked in series until a weight balance is achieved similar to compensation for opening on other sides ) Claim 6. Reed teaches the system according to claim 1, wherein the body portion is C-shaped (Fig.5 a C-shaped body portion is a simple modification).Claim 7. Reed teaches the system according to claim 1, wherein the body portion is S-shaped (Fig.8 other familiar shape such as S-shape could also be achieved without much difficulty).Claim 8. Reed teaches the system according to claim 1, wherein the body portion is triangular in shape (Fig.7 An approximation to a common triangular shape could also be a simple duplicating of parts).
Claim 9. Reed teaches the system according to claim 1, wherein the body portion is rectangular or square in shape (Fig.9 close to rectangular shape).Claim 10. Reed teaches the system according to claim 1, wherein the body portion is key shaped having an elongated upright L-shaped portion supporting a ring on an upper end and defining a leg at its lower end (Fig. 10 element 17 a similar part could be modified to form a an elongated upright L-shaped portion supporting a ring on an upper end and defining a leg at its lower end) .Claim 11. Reed teaches the system according to claim 1, wherein the base is less than 5 mm in width and the slot is less than 8 mm in height ( A similar modification of shape on figure 3 element 18 limbs from art Dean for base is less than 5 mm in width and the slot is less than 8 mm in height).Claim 12. Reed teaches the system according to claim 1, wherein the hook member of the second initially free-standing coupling element has a depression or recess for accommodating the respective hook member of an adjacent coupling element when suspended thereby (Fig.10 for free-standing coupling elements and hooks are adjustable to accommodate suspension).Claim 13. Reed teaches the system according to claim 12, wherein the body portion is rectangular or square in shape (Fig.6A, 6B of art Dean indicates body portion of rectangular shape).Claim 14. Reed teaches the system according to claim 1, wherein the base is separate from the body portion and is configured to remain on the support surface when the coupling element is raised (Fig.10 coupling and raising possible while links could be separate and remain on the support surface).Claim 15. Reed teachers a method for using the system according to claim 1, said method comprising: (a) depositing multiple elements of the system in  disposition on a support surface (Fig.10 elements 11) ; (b) single-handedly lifting a first of said elements so that it is suspended by the hand (Fig.10 elements 11,16 lifting of elements 11) ; (c) inserting the hook member of the first suspended element into the opening of a second element and lifting the second element off the support surface to form a suspended chain of intercoupled elements (Fig.10 elements 11 intercoupled elements; (d) repeating (c) until all the chain is complete and no further elements remain upright on the support surface (col.2 lines 16-21 lifting of the links).
Reed does not illustrate that the base of the couplings is configured to be free-standing,  and of any said body portion to be having an outer limb connection to a free-standing disposition of elements. Dean, however, teaches the base of the couplings configured to be free-standing (Fig.3 elements 80 a,b,c element  18),  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate base of couplings configured to be free-standing,  as taught by Dean into the couplings of Reed, so that individual links can independently be placed on a supporting surface in a certain orientation. 
Claim 16. Reed teaches the method according to claim 15, further including: (e) lowering the chain until a lowest element thereof is deposited in free-standing disposition on the support surface (Fig.10 elements 11) ; (f) lowering the chain further until the next to lowest element loses contact with the lowest element (col.2 lines 16-21 lifting of the links possible for all the linked elements) ; (g) removing the hook member of the next to lowest element from the opening of the lowest member (col.2 lines 45-50 catching by end turning lower links upward) ; repeating (e) to (f) until all elements in the chain are again free-standing on the support surface (col. 2: lines 50-59 repeating to connect all links).Claim 17. Reed in combination with Dean  teaches the method according to claim 16, wherein the coupling elements are coupled and de-coupled without inducing the lowest free-standing element to fall (col.2 lines 63-67 fall and breaking of links not allowed).Claim 18. Reed teaches the method according to claim 16, wherein the coupling elements are coded for depositing on a mat or other support surface having marked locations that are similarly coded and the method further includes depositing the coupling elements on marked locations of the same code (col.2 lines 55-70 color code marking are utilized in the game of lifting links.Claim 19. Reed teaches the method according to claim 18, wherein the coupling elements are color coded for depositing on marked locations of the same color (col.2 lines 45-50 color codes).Claim 20. Reed in combination with Dean teaches a method for using the system according to claim 14, said method comprising: (a) depositing multiple elements of the system in free-standing disposition on a support surface with at least first and second elements parallel to each other to form a support structure wherein adjacent coupling elements in said support structure are spaced apart by a distance that is less than a length of the base of a third coupling element ( Fig10 of Reed and Fig.3 of Dean provides different combinations of support structure links wherein adjacent coupling elements in support structure could be designed in an option for a spaced apart by a distance easily such that they are less than a length of the base of a third coupling element) ; (b) single-handedly lifting the third coupling element so that it is suspended by the hand (Fig.10 element 18 single-hand lifting handle) ; (c) placing the third coupling element on top of the support structure for support by adjacent coupling elements thereof, while rotating their orientation to ensure that the slot of each element is retained in a side limb; and (d) repeating (a) to (c) with additional coupling elements (Fig. 10 links of Reed and Fig 3 coupling elements with slots from Dean could easily be rearranged, duplicated and re-designed for orientation and coupling slots by using a simple design choice  to form a support structure to ensure slot retained in side limb)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137. The examiner can normally be reached M-F 9am to 5pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.Z/Examiner, Art Unit 3715                                                                                                                                                                                                        September 22, 2022

/XUAN M THAI/Supervisory Patent Examiner, Art Unit 3715